Exhibit 10.75

 

GILEAD SCIENCES, INC.

2004 EQUITY INCENTIVE PLAN

AS AMENDED JULY 29, 2004

 


1.                                       PURPOSE OF THE PLAN.  THE PURPOSE OF
THIS PLAN IS TO PROVIDE INCENTIVES TO ATTRACT, RETAIN AND MOTIVATE ELIGIBLE
PERSONS WHOSE PRESENT AND POTENTIAL CONTRIBUTIONS ARE IMPORTANT TO THE SUCCESS
OF THE COMPANY BY OFFERING THEM AN OPPORTUNITY TO PARTICIPATE IN THE COMPANY’S
FUTURE PERFORMANCE.  IF THIS PLAN IS APPROVED BY STOCKHOLDERS AT THE 2004 ANNUAL
MEETING OF STOCKHOLDERS, IT WILL REPLACE THE GILEAD SCIENCES, INC. 1991 STOCK
OPTION PLAN AND THE GILEAD SCIENCES, INC. 1995 NON-EMPLOYEE DIRECTORS’ STOCK
OPTION PLAN, NO FURTHER OPTION GRANTS WILL BE MADE UNDER THOSE PLANS, AND THE
REMAINING SHARES AVAILABLE FOR ISSUANCE UNDER THOSE PLANS WILL BE AVAILABLE FOR
ISSUANCE UNDER THIS PLAN.


 


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR ANY OF
THE COMMITTEES APPOINTED TO ADMINISTER THE PLAN.


 


(B)                                 “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN RULE 12B-2 PROMULGATED UNDER THE
EXCHANGE ACT.


 


(C)                                  “APPLICABLE ACCELERATION PERIOD” MEANS: 
(I) 24 MONTHS, IN THE CASE OF THE CHIEF EXECUTIVE OFFICER, (II) 18 MONTHS, IN
THE CASE OF AN EXECUTIVE VICE PRESIDENT OR SENIOR VICE PRESIDENT, AND (III) 12
MONTHS, IN THE CASE OF ALL OTHER GRANTEES.


 


(D)                                 “APPLICABLE LAWS” MEANS THE LEGAL
REQUIREMENTS RELATING TO THE PLAN AND THE AWARDS UNDER APPLICABLE PROVISIONS OF
FEDERAL SECURITIES LAWS, STATE CORPORATE AND SECURITIES LAWS, THE CODE, THE
RULES OF ANY APPLICABLE STOCK EXCHANGE OR NATIONAL MARKET SYSTEM, AND THE RULES
OF ANY NON-U.S. JURISDICTION APPLICABLE TO AWARDS GRANTED TO RESIDENTS THEREIN.


 


(E)                                  “AWARD” MEANS THE GRANT OF AN OPTION, SAR,
DIVIDEND EQUIVALENT RIGHT, RESTRICTED STOCK, PERFORMANCE UNIT, PERFORMANCE
SHARE, PHANTOM SHARE, OR OTHER RIGHT OR BENEFIT UNDER THE PLAN.


 


(F)                                    “AWARD AGREEMENT” MEANS THE WRITTEN
AGREEMENT EVIDENCING THE GRANT OF AN AWARD EXECUTED BY THE COMPANY AND THE
GRANTEE, INCLUDING ANY AMENDMENTS THERETO.


 


(G)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(H)                                 “CAUSE” MEANS WITH RESPECT TO THE
TERMINATION BY THE COMPANY OR A RELATED ENTITY OF THE GRANTEE’S CONTINUOUS
ACTIVE SERVICE, THAT SUCH TERMINATION IS FOR “CAUSE” AS SUCH TERM IS EXPRESSLY
DEFINED IN A THEN-EFFECTIVE WRITTEN AGREEMENT BETWEEN THE GRANTEE AND THE
COMPANY OR SUCH RELATED ENTITY, OR IN THE ABSENCE OF SUCH THEN-EFFECTIVE WRITTEN
AGREEMENT AND DEFINITION, IS BASED ON, IN THE DETERMINATION OF THE
ADMINISTRATOR, THE GRANTEE’S:  (I) PERFORMANCE OF ANY ACT OR FAILURE TO PERFORM
ANY ACT IN BAD FAITH AND TO THE DETRIMENT OF THE COMPANY OR A RELATED ENTITY;
(II) DISHONESTY,

 

--------------------------------------------------------------------------------


 

intentional misconduct, material violation of any applicable Company or Related
Entity policy, or material breach of any agreement with the Company or a Related
Entity; or (iii) commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person.


 


(I)                                     “CHANGE IN CONTROL” MEANS A CHANGE IN
OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH ANY OF THE FOLLOWING
TRANSACTIONS:


 


(I)                                     A DISSOLUTION OR LIQUIDATION OF THE
COMPANY;


 


(II)                                  A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS NOT THE SURVIVING CORPORATION;


 


(III)                               A REVERSE MERGER IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION BUT THE SHARES OF THE COMPANY’S COMMON STOCK OUTSTANDING
IMMEDIATELY PRECEDING THE MERGER ARE CONVERTED BY VIRTUE OF THE MERGER INTO
OTHER PROPERTY, WHETHER IN THE FORM OF SECURITIES, CASH OR OTHERWISE; OR


 


(IV)                              ANY OTHER CAPITAL REORGANIZATION IN WHICH MORE
THAN 50% OF THE SHARES OF THE COMPANY ENTITLED TO VOTE ARE EXCHANGED.


 


(J)                                     “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(K)                                  “COMMITTEE” MEANS ANY COMMITTEE COMPOSED OF
MEMBERS OF THE BOARD APPOINTED BY THE BOARD TO ADMINISTER THE PLAN.


 


(L)                                     “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


 


(M)                               “COMPANY” MEANS GILEAD SCIENCES, INC., A
DELAWARE CORPORATION.


 


(N)                                 “CONSULTANT” MEANS ANY PERSON INCLUDING AN
ADVISOR, WHO IS ENGAGED BY THE COMPANY OR ANY RELATED ENTITY TO RENDER SERVICES
TO THE COMPANY OR SUCH RELATED ENTITY AND WHO IS COMPENSATED FOR SUCH SERVICES,
PROVIDED THAT THE TERM “CONSULTANT” SHALL NOT INCLUDE DIRECTORS WHO ARE PAID
ONLY A DIRECTOR’S FEE BY THE COMPANY OR WHO ARE NOT OTHERWISE COMPENSATED BY THE
COMPANY FOR THEIR SERVICES AS DIRECTORS.  THE TERM “CONSULTANT” SHALL INCLUDE A
MEMBER OF THE BOARD OF DIRECTORS OF A RELATED ENTITY.


 


(O)                                 “CONTINUOUS ACTIVE SERVICE” MEANS THAT THE
PROVISION OF SERVICES TO THE COMPANY OR A RELATED ENTITY IN ANY CAPACITY OF
EMPLOYEE, DIRECTOR OR CONSULTANT IS NOT INTERRUPTED OR TERMINATED.  IN
JURISDICTIONS REQUIRING NOTICE IN ADVANCE OF AN EFFECTIVE TERMINATION AS AN
EMPLOYEE, DIRECTOR OR CONSULTANT, CONTINUOUS ACTIVE SERVICE SHALL BE DEEMED
TERMINATED UPON THE ACTUAL CESSATION OF PROVIDING SERVICES TO THE COMPANY OR A
RELATED ENTITY NOTWITHSTANDING ANY REQUIRED NOTICE PERIOD THAT MUST BE FULFILLED
BEFORE A TERMINATION AS AN EMPLOYEE, DIRECTOR OR CONSULTANT CAN BE EFFECTIVE
UNDER APPLICABLE LAWS.  CONTINUOUS ACTIVE SERVICE SHALL NOT BE CONSIDERED
INTERRUPTED IN THE CASE OF (I) ANY APPROVED LEAVE OF ABSENCE OR (II) TRANSFERS
AMONG THE COMPANY, ANY RELATED ENTITY, OR ANY SUCCESSOR, IN ANY CAPACITY OF
EMPLOYEE, DIRECTOR OR CONSULTANT.

 

--------------------------------------------------------------------------------


 

Continuous Active Service shall be considered interrupted in the case of any
change in status or capacity as an Employee, Director or Consultant (except as
otherwise provided in the Award Agreement or authorized by the Board).  The
Board or the chief executive officer of the Company, in that party’s sole
discretion, may determine whether Continuous Active Service shall be considered
interrupted in the case of any leave of absence approved by the Board or the
chief executive officer of the Company including sick leave, military leave, or
any other personal leave.  For purposes of each Incentive Stock Option granted
under the Plan, if such leave exceeds 90 days, and reemployment upon expiration
of such leave is not guaranteed by statute or contract, then the Incentive Stock
Option shall be treated as a Nonstatutory Stock Option on the day three months
and one day following the expiration of such 90 day period.


 


(P)                                 “COVERED EMPLOYEE” MEANS AN EMPLOYEE WHO IS
A “COVERED EMPLOYEE” UNDER SECTION 162(M)(3) OF THE CODE.


 


(Q)                                 “DIRECTOR” MEANS A MEMBER OF THE BOARD OR
THE BOARD OF DIRECTORS OF ANY RELATED ENTITY.


 


(R)                                    “DIVIDEND EQUIVALENT RIGHT” MEANS A RIGHT
ENTITLING THE GRANTEE TO COMPENSATION MEASURED BY DIVIDENDS PAID WITH RESPECT TO
COMMON STOCK.


 


(S)                                  “DOMESTIC PARTNER” MEANS A PERSON WHO MEETS
AND CONTINUES TO MEET ALL OF THE CRITERIA DETAILED IN THE GILEAD SCIENCES
AFFIDAVIT OF DOMESTIC PARTNERSHIP WHEN THE DOMESTIC PARTNERSHIP HAS BEEN
INTERNALLY REGISTERED WITH THE COMPANY BY FILING WITH THE COMPANY AN ORIGINAL,
PROPERLY COMPLETED, NOTARIZED GILEAD SCIENCES AFFIDAVIT OF DOMESTIC PARTNERSHIP.


 


(T)                                    “EMPLOYEE” MEANS ANY PERSON, INCLUDING AN
OFFICER OR DIRECTOR, WHO IS IN THE EMPLOY OF THE COMPANY OR ANY RELATED ENTITY,
SUBJECT TO THE CONTROL AND DIRECTION OF THE COMPANY OR ANY RELATED ENTITY AS TO
BOTH THE WORK TO BE PERFORMED AND THE MANNER AND METHOD OF PERFORMANCE.  NEITHER
SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY OR A
RELATED ENTITY SHALL NOT BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE
COMPANY.


 


(U)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(V)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)                                     IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
SYSTEM OR EXCHANGE (OR THE EXCHANGE WITH THE GREATEST VOLUME OF TRADING IN
COMMON STOCK) ON THE LAST MARKET TRADING DAY PRIOR TO THE DATE OF DETERMINATION
(OR, IF NO CLOSING SALES PRICE OR CLOSING BID WAS REPORTED ON THAT DATE, AS
APPLICABLE, ON THE LAST TRADING DATE SUCH CLOSING SALES PRICE OR CLOSING BID WAS
REPORTED),

 

--------------------------------------------------------------------------------


 

as reported in The Wall Street Journal or such other source as the Board deems
reliable; or

 


(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED ON
AN AUTOMATED QUOTATION SYSTEM (INCLUDING THE OTC BULLETIN BOARD) OR BY A
RECOGNIZED SECURITIES DEALER, BUT SELLING PRICES ARE NOT REPORTED, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID
AND HIGH ASKED PRICES FOR THE COMMON STOCK ON THE LAST MARKET TRADING DAY PRIOR
TO THE DATE OF DETERMINATION (OR, IF NO SUCH PRICES WERE REPORTED ON THAT DATE,
ON THE LAST DATE SUCH PRICES WERE REPORTED), AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE BOARD DEEMS RELIABLE; OR


 


(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK OF THE TYPE DESCRIBED IN (I) AND (II), ABOVE, THE FAIR MARKET
VALUE THEREOF SHALL BE DETERMINED BY THE BOARD IN GOOD FAITH.


 


(W)                               “GRANTEE” MEANS AN EMPLOYEE, DIRECTOR OR
CONSULTANT WHO RECEIVES AN AWARD UNDER THE PLAN.


 


(X)                                   “IMMEDIATE FAMILY” MEANS ANY CHILD,
STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE,
SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN LAW,
DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW, INCLUDING ADOPTIVE
RELATIONSHIPS, DOMESTIC PARTNER, A TRUST IN WHICH THESE PERSONS (OR THE GRANTEE)
HAVE MORE THAN 50% OF THE BENEFICIAL INTEREST, A FOUNDATION IN WHICH THESE
PERSONS (OR THE GRANTEE) CONTROL THE MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY
IN WHICH THESE PERSONS (OR THE GRANTEE) OWN MORE THAN FIFTY PERCENT (50%) OF THE
VOTING INTERESTS


 


(Y)                                 “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.


 


(Z)                                   “NONSTATUTORY STOCK OPTION” MEANS AN
OPTION NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(AA)                            “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF
THE COMPANY OR A RELATED ENTITY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE
ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(BB)                          “OPTION” MEANS AN OPTION TO PURCHASE SHARES
PURSUANT TO AN AWARD AGREEMENT GRANTED UNDER THE PLAN.


 


(CC)                            “PARENT” MEANS A “PARENT CORPORATION”, WHETHER
NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(DD)                          “PERFORMANCE-BASED COMPENSATION” MEANS
COMPENSATION QUALIFYING AS “PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M)
OF THE CODE.


 


(EE)                            “PERFORMANCE SHARES” MEANS SHARES OR AN AWARD
DENOMINATED IN SHARES WHICH MAY BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF
PERFORMANCE CRITERIA

 

--------------------------------------------------------------------------------


 

established by the Administrator.


 


(FF)                                “PERFORMANCE UNITS” MEANS AN AWARD
DENOMINATED IN U.S. DOLLARS WHICH MAY BE EARNED IN WHOLE OR IN PART BASED UPON
ATTAINMENT OF PERFORMANCE CRITERIA ESTABLISHED BY THE ADMINISTRATOR AND WHICH
MAY BE SETTLED FOR CASH, SHARES OR OTHER SECURITIES OR A COMBINATION OF CASH,
SHARES OR OTHER SECURITIES AS ESTABLISHED BY THE ADMINISTRATOR.


 


(GG)                          “PHANTOM SHARE” MEANS AN AWARD DENOMINATED IN
SHARES IN WHICH THE GRANTEE HAS THE RIGHT TO RECEIVE AN AMOUNT EQUAL TO THE
VALUE OF A SPECIFIED NUMBER OF SHARES OVER A SPECIFIED PERIOD OF TIME AND WHICH
WILL BE PAYABLE IN CASH OR SHARES AS ESTABLISHED BY THE ADMINISTRATOR.


 


(HH)                          “PLAN” MEANS THIS GILEAD SCIENCES, INC. 2004
EQUITY INCENTIVE PLAN.


 


(II)                                  “RELATED ENTITY” MEANS ANY PARENT OR
SUBSIDIARY OF THE COMPANY AND ANY BUSINESS, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR OTHER ENTITY IN WHICH THE COMPANY OR A PARENT OR A
SUBSIDIARY OF THE COMPANY HOLDS A SUBSTANTIAL OWNERSHIP INTEREST, DIRECTLY OR
INDIRECTLY.


 


(JJ)                                  “RESTRICTED STOCK” MEANS SHARES OR AN
AWARD DENOMINATED IN SHARES ISSUED UNDER THE PLAN TO THE GRANTEE FOR SUCH
CONSIDERATION, IF ANY, AND SUBJECT TO SUCH RESTRICTIONS ON TRANSFER, RIGHTS OF
FIRST REFUSAL, REPURCHASE PROVISIONS, FORFEITURE PROVISIONS, AND OTHER TERMS AND
CONDITIONS AS ESTABLISHED BY THE ADMINISTRATOR.


 


(KK)                            “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED UNDER
THE EXCHANGE ACT OR ANY SUCCESSOR THERETO, AS IN EFFECT WHEN DISCRETION IS BEING
EXERCISED WITH RESPECT TO THE PLAN.


 


(LL)                                  “SAR” MEANS A STOCK APPRECIATION RIGHT
ENTITLING THE GRANTEE TO SHARES OR CASH COMPENSATION, AS ESTABLISHED BY THE
ADMINISTRATOR, MEASURED BY APPRECIATION IN THE VALUE OF COMMON STOCK.


 


(MM)                      “SHARE” MEANS A SHARE OF THE COMMON STOCK.


 


(NN)                          “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”,
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


3.                                       STOCK SUBJECT TO THE PLAN.


 


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 10
BELOW, THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED PURSUANT TO
ALL AWARDS (INCLUDING, WITHOUT LIMITATION, RESTRICTED STOCK, PERFORMANCE SHARES,
OPTIONS, SARS, DIVIDEND EQUIVALENT RIGHTS, AND PHANTOM SHARES) IS 3,600,000
SHARES, PLUS THE NUMBER OF SHARES PREVIOUSLY AUTHORIZED FOR ISSUANCE UNDER THE
GILEAD SCIENCES, INC. 1991 STOCK OPTION PLAN AND THE GILEAD SCIENCES, INC. 1995
NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN WHICH ARE NOT REQUIRED TO BE ISSUED
UPON THE EXERCISE OF OPTIONS UNDER THOSE PLANS

 

--------------------------------------------------------------------------------


 

outstanding on May 25, 2004.  Notwithstanding the foregoing, no more than
200,000 of such Shares may be issued pursuant to all Awards of Restricted Stock,
Performance Shares, and Phantom Shares, in total.  The Shares to be issued
pursuant to Awards may be authorized, but unissued, or reacquired Common Stock. 
Performance Units that by their terms may only be settled in cash shall not
reduce the maximum aggregate number of shares that may be issued under the Plan.


 


(B)                                 ANY SHARES COVERED BY AN AWARD (OR PORTION
OF AN AWARD) WHICH IS FORFEITED, CANCELED OR EXPIRES (WHETHER VOLUNTARILY OR
INVOLUNTARILY) SHALL BE DEEMED NOT TO HAVE BEEN ISSUED FOR PURPOSES OF
DETERMINING THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE ISSUED UNDER THE
PLAN.  SHARES THAT ACTUALLY HAVE BEEN ISSUED UNDER THE PLAN PURSUANT TO AN AWARD
SHALL NOT BE RETURNED TO THE PLAN AND SHALL NOT BECOME AVAILABLE FOR FUTURE
ISSUANCE UNDER THE PLAN, EXCEPT THAT IF UNVESTED SHARES ARE FORFEITED, OR
REPURCHASED BY THE COMPANY AT THE LOWER OF THEIR ORIGINAL PURCHASE PRICE OR
THEIR FAIR MARKET VALUE AT THE TIME OF REPURCHASE, SUCH SHARES SHALL BECOME
AVAILABLE FOR FUTURE GRANT UNDER THE PLAN.


 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)                                  PLAN ADMINISTRATOR:


 


(I)                                     ADMINISTRATION WITH RESPECT TO DIRECTORS
AND OFFICERS.  WITH RESPECT TO GRANTS OF AWARDS TO DIRECTORS OR EMPLOYEES WHO
ARE ALSO OFFICERS OR DIRECTORS OF THE COMPANY, THE PLAN SHALL BE ADMINISTERED BY
(A) THE BOARD OR (B) A COMMITTEE DESIGNATED BY THE BOARD, WHICH COMMITTEE SHALL
BE CONSTITUTED IN SUCH A MANNER AS TO SATISFY THE APPLICABLE LAWS AND TO PERMIT
SUCH GRANTS AND RELATED TRANSACTIONS UNDER THE PLAN TO BE EXEMPT FROM
SECTION 16(B) OF THE EXCHANGE ACT IN ACCORDANCE WITH RULE 16B-3.  ONCE
APPOINTED, SUCH COMMITTEE SHALL CONTINUE TO SERVE IN ITS DESIGNATED CAPACITY
UNTIL OTHERWISE DIRECTED BY THE BOARD.


 


(II)                                  ADMINISTRATION WITH RESPECT TO CONSULTANTS
AND OTHER EMPLOYEES.  WITH RESPECT TO GRANTS OF AWARDS TO EMPLOYEES OR
CONSULTANTS WHO ARE NEITHER DIRECTORS NOR OFFICERS OF THE COMPANY, THE PLAN
SHALL BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE DESIGNATED BY THE
BOARD, WHICH COMMITTEE SHALL BE CONSTITUTED IN SUCH A MANNER AS TO SATISFY THE
APPLICABLE LAWS.  ONCE APPOINTED, SUCH COMMITTEE SHALL CONTINUE TO SERVE IN ITS
DESIGNATED CAPACITY UNTIL OTHERWISE DIRECTED BY THE BOARD.  THE BOARD MAY
AUTHORIZE ONE OR MORE OFFICERS TO GRANT SUCH AWARDS AND MAY LIMIT SUCH AUTHORITY
AS THE BOARD DETERMINES FROM TIME TO TIME.


 


(III)                               ADMINISTRATION WITH RESPECT TO COVERED
EMPLOYEES.  NOTWITHSTANDING THE FOREGOING, GRANTS OF AWARDS TO ANY COVERED
EMPLOYEE INTENDED TO QUALIFY AS PERFORMANCE-BASED COMPENSATION SHALL BE MADE
ONLY BY A COMMITTEE (OR SUBCOMMITTEE OF A COMMITTEE) WHICH IS COMPRISED SOLELY
OF TWO OR MORE DIRECTORS ELIGIBLE TO SERVE ON A COMMITTEE MAKING AWARDS
QUALIFYING AS PERFORMANCE-BASED COMPENSATION.  IN THE CASE OF SUCH AWARDS
GRANTED TO COVERED EMPLOYEES, REFERENCES TO THE “ADMINISTRATOR” OR TO A
“COMMITTEE” SHALL BE DEEMED TO BE REFERENCES TO SUCH COMMITTEE OR SUBCOMMITTEE.

 

--------------------------------------------------------------------------------


 


(B)                                 POWERS OF THE ADMINISTRATOR.  SUBJECT TO
APPLICABLE LAWS AND THE PROVISIONS OF THE PLAN (INCLUDING ANY OTHER POWERS GIVEN
TO THE ADMINISTRATOR HEREUNDER), AND EXCEPT AS OTHERWISE PROVIDED BY THE BOARD,
THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN ITS DISCRETION:


 


(I)                                     TO SELECT THE EMPLOYEES, DIRECTORS AND
CONSULTANTS TO WHOM AWARDS MAY BE GRANTED FROM TIME TO TIME HEREUNDER;


 


(II)                                  TO DETERMINE WHETHER AND TO WHAT EXTENT
AWARDS ARE GRANTED HEREUNDER;


 


(III)                               TO DETERMINE THE NUMBER OF SHARES OR THE
AMOUNT OF OTHER CONSIDERATION TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;


 


(IV)                              TO APPROVE FORMS OF AWARD AGREEMENTS FOR USE
UNDER THE PLAN;


 


(V)                                 TO DETERMINE THE TERMS AND CONDITIONS OF ANY
AWARD GRANTED HEREUNDER;


 


(VI)                              TO AMEND THE TERMS OF ANY OUTSTANDING AWARD
GRANTED UNDER THE PLAN, PROVIDED THAT (A) ANY AMENDMENT THAT WOULD ADVERSELY
AFFECT THE GRANTEE’S RIGHTS UNDER AN OUTSTANDING AWARD SHALL NOT BE MADE WITHOUT
THE GRANTEE’S WRITTEN CONSENT, (B) THE REDUCTION OF THE EXERCISE PRICE OF ANY
OPTION AWARDED UNDER THE PLAN SHALL BE SUBJECT TO STOCKHOLDER APPROVAL AS
PROVIDED IN SECTION 7(B), AND (C) CANCELING AN OPTION AT A TIME WHEN ITS
EXERCISE PRICE EXCEEDS THE FAIR MARKET VALUE OF THE UNDERLYING SHARES, IN
EXCHANGE FOR ANOTHER OPTION, RESTRICTED STOCK, OR OTHER AWARD SHALL BE SUBJECT
TO STOCKHOLDER APPROVAL AS PROVIDED IN SECTION 7(B), UNLESS THE CANCELLATION AND
EXCHANGE OCCURS IN CONNECTION WITH A CHANGE IN CONTROL AS PROVIDED IN
SECTION 11;


 


(VII)                           TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN
AND AWARDS, INCLUDING WITHOUT LIMITATION, ANY NOTICE OF AWARD OR AWARD
AGREEMENT, GRANTED PURSUANT TO THE PLAN;


 


(VIII)                        TO ESTABLISH ADDITIONAL TERMS, CONDITIONS, RULES
OR PROCEDURES TO ACCOMMODATE THE RULES OR LAWS OF APPLICABLE NON-U.S.
JURISDICTIONS AND TO AFFORD GRANTEES FAVORABLE TREATMENT UNDER SUCH RULES OR
LAWS; PROVIDED, HOWEVER, THAT NO AWARD SHALL BE GRANTED UNDER ANY SUCH
ADDITIONAL TERMS, CONDITIONS, RULES OR PROCEDURES WITH TERMS OR CONDITIONS WHICH
ARE INCONSISTENT WITH THE PROVISIONS OF THE PLAN; AND


 


(IX)                                TO TAKE SUCH OTHER ACTION, NOT INCONSISTENT
WITH THE TERMS OF THE PLAN, AS THE ADMINISTRATOR DEEMS APPROPRIATE.


 


(C)                                  INDEMNIFICATION.  IN ADDITION TO SUCH OTHER
RIGHTS OF INDEMNIFICATION AS THEY MAY HAVE AS MEMBERS OF THE BOARD OR AS
OFFICERS OR EMPLOYEES OF THE COMPANY OR A RELATED ENTITY, MEMBERS OF THE BOARD
AND ANY OFFICERS OR EMPLOYEES OF THE COMPANY OR A RELATED ENTITY TO WHOM
AUTHORITY TO ACT FOR THE BOARD,

 

--------------------------------------------------------------------------------


 

the Administrator or the Company is delegated shall be defended and indemnified
by the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses (including attorneys’ fees), actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within 30 days after the
institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to handle and defend the same.


 


5.                                       ELIGIBILITY.  AWARDS OTHER THAN
INCENTIVE STOCK OPTIONS MAY BE GRANTED TO EMPLOYEES, DIRECTORS AND CONSULTANTS. 
INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES OF THE COMPANY OR A
PARENT OR A SUBSIDIARY OF THE COMPANY.  AN EMPLOYEE, DIRECTOR OR CONSULTANT WHO
HAS BEEN GRANTED AN AWARD MAY, IF OTHERWISE ELIGIBLE, BE GRANTED ADDITIONAL
AWARDS.  AWARDS MAY BE GRANTED TO SUCH EMPLOYEES, DIRECTORS OR CONSULTANTS WHO
ARE RESIDING IN NON-U.S. JURISDICTIONS AS THE ADMINISTRATOR MAY DETERMINE.


 


6.                                       TERMS AND CONDITIONS OF AWARDS.


 


(A)                                  TYPE OF AWARDS.  THE ADMINISTRATOR IS
AUTHORIZED UNDER THE PLAN TO AWARD ANY TYPE OF ARRANGEMENT TO AN EMPLOYEE,
DIRECTOR OR CONSULTANT THAT IS NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN
AND THAT BY ITS TERMS INVOLVES OR MIGHT INVOLVE THE ISSUANCE OF (I) SHARES, (II)
CASH OR (III) AN OPTION, A SAR, OR SIMILAR RIGHT WITH A FIXED OR VARIABLE PRICE
RELATED TO THE FAIR MARKET VALUE OF THE SHARES AND WITH AN EXERCISE OR
CONVERSION PRIVILEGE RELATED TO THE PASSAGE OF TIME, THE OCCURRENCE OF ONE OR
MORE EVENTS, OR THE SATISFACTION OF PERFORMANCE CRITERIA OR OTHER CONDITIONS. 
SUCH AWARDS INCLUDE, WITHOUT LIMITATION, OPTIONS, SARS, RESTRICTED STOCK,
DIVIDEND EQUIVALENT RIGHTS, PERFORMANCE UNITS, PERFORMANCE SHARES, OR PHANTOM
SHARES. AN AWARD MAY CONSIST OF ONE SUCH SECURITY OR BENEFIT, OR TWO OR MORE OF
THEM IN ANY COMBINATION OR ALTERNATIVE.


 


(B)                                 DESIGNATION OF AWARD.  EACH AWARD SHALL BE
DESIGNATED IN THE AWARD AGREEMENT.  IN THE CASE OF AN OPTION, THE OPTION SHALL
BE DESIGNATED AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK
OPTION.  HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE OF SHARES SUBJECT TO OPTIONS DESIGNATED AS INCENTIVE
STOCK OPTIONS WHICH BECOME EXERCISABLE FOR THE FIRST TIME BY A GRANTEE DURING
ANY CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY) EXCEEDS $100,000, SUCH EXCESS OPTIONS, TO THE EXTENT OF THE SHARES
COVERED THEREBY IN EXCESS OF THE FOREGOING LIMITATION, SHALL BE TREATED AS
NONSTATUTORY STOCK OPTIONS.  FOR THIS PURPOSE, INCENTIVE STOCK OPTIONS SHALL BE
TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED, AND THE FAIR MARKET
VALUE OF THE

 

--------------------------------------------------------------------------------


 

Shares shall be determined as of the grant date of the relevant Option.


 


(C)                                  CONDITIONS OF AWARD.  SUBJECT TO THE TERMS
OF THE PLAN, THE ADMINISTRATOR SHALL DETERMINE THE PROVISIONS, TERMS, AND
CONDITIONS OF EACH AWARD INCLUDING, BUT NOT LIMITED TO, THE AWARD VESTING
SCHEDULE, REPURCHASE PROVISIONS, RIGHTS OF FIRST REFUSAL, FORFEITURE PROVISIONS,
FORM OF PAYMENT (CASH, SHARES, OR OTHER CONSIDERATION) UPON SETTLEMENT OF THE
AWARD, PAYMENT CONTINGENCIES, AND SATISFACTION OF ANY PERFORMANCE CRITERIA.  THE
PERFORMANCE CRITERIA ESTABLISHED BY THE ADMINISTRATOR MAY BE BASED ON ANY ONE
OF, OR COMBINATION OF, THE FOLLOWING: (I) REVENUE, (II) ACHIEVEMENT OF SPECIFIED
MILESTONES IN THE DISCOVERY AND DEVELOPMENT OF ONE OR MORE OF THE COMPANY’S
PRODUCTS, (III) ACHIEVEMENT OF SPECIFIED MILESTONES IN THE COMMERCIALIZATION OF
ONE OR MORE OF THE COMPANY’S PRODUCTS, (IV) ACHIEVEMENT OF SPECIFIED MILESTONES
IN THE MANUFACTURING OF ONE OR MORE OF THE COMPANY’S PRODUCTS, (V) EXPENSE
TARGETS, (VI) PERSONAL MANAGEMENT OBJECTIVES, (VII) SHARE PRICE (INCLUDING, BUT
NOT LIMITED TO, GROWTH MEASURES AND TOTAL SHAREHOLDER RETURN), (VIII) EARNINGS
PER SHARE, (IX) OPERATING EFFICIENCY, (X) OPERATING MARGIN, (XI) GROSS MARGIN,
(XII) RETURN MEASURES (INCLUDING, BUT NOT LIMITED TO, RETURN ON ASSETS, CAPITAL,
EQUITY, OR SALES), (XIII) NET SALES GROWTH, (XIV) PRODUCTIVITY RATIOS, (XV)
OPERATING INCOME, (XVI) NET OPERATING PROFIT, (XVII) NET EARNINGS OR NET INCOME
(BEFORE OR AFTER TAXES), (XVIII) CASH FLOW (INCLUDING, BUT NOT LIMITED TO,
OPERATING CASH FLOW, FREE CASH FLOW, AND CASH FLOW RETURN ON CAPITAL), (XIX)
EARNINGS BEFORE OR AFTER INTEREST, TAXES, DEPRECIATION, AND/OR AMORTIZATION,
(XX) ECONOMIC VALUE ADDED, (XXI) MARKET SHARE, (XXII) CUSTOMER SATISFACTION,
(XXIII) WORKING CAPITAL TARGETS, AND (XXIV) OTHER MEASURES OF PERFORMANCE
SELECTED BY THE ADMINISTRATOR.    PARTIAL ACHIEVEMENT OF THE SPECIFIED CRITERIA
MAY RESULT IN A PAYMENT OR VESTING CORRESPONDING TO THE DEGREE OF ACHIEVEMENT AS
SPECIFIED IN THE AWARD AGREEMENT.


 


(D)                                 ACQUISITIONS AND OTHER TRANSACTIONS.  THE
ADMINISTRATOR MAY ISSUE AWARDS UNDER THE PLAN IN SETTLEMENT, ASSUMPTION OR
SUBSTITUTION FOR, OUTSTANDING AWARDS OR OBLIGATIONS TO GRANT FUTURE AWARDS IN
CONNECTION WITH THE COMPANY OR A RELATED ENTITY ACQUIRING ANOTHER ENTITY, AN
INTEREST IN ANOTHER ENTITY OR AN ADDITIONAL INTEREST IN A RELATED ENTITY WHETHER
BY MERGER, STOCK PURCHASE, ASSET PURCHASE OR OTHER FORM OF TRANSACTION.


 


(E)                                  DEFERRAL OF AWARD PAYMENT.  THE
ADMINISTRATOR MAY ESTABLISH ONE OR MORE PROGRAMS UNDER THE PLAN TO PERMIT
SELECTED GRANTEES THE OPPORTUNITY TO ELECT TO DEFER RECEIPT OF CONSIDERATION
UPON EXERCISE OF AN AWARD, SATISFACTION OF PERFORMANCE CRITERIA, OR OTHER EVENT
THAT ABSENT THE ELECTION WOULD ENTITLE THE GRANTEE TO PAYMENT OR RECEIPT OF
SHARES OR OTHER CONSIDERATION UNDER AN AWARD.  THE ADMINISTRATOR MAY ESTABLISH
THE ELECTION PROCEDURES, THE TIMING OF SUCH ELECTIONS, THE MECHANISMS FOR
PAYMENTS OF, AND ACCRUAL OF INTEREST OR OTHER EARNINGS, IF ANY, ON AMOUNTS,
SHARES OR OTHER CONSIDERATION SO DEFERRED, AND SUCH OTHER TERMS, CONDITIONS,
RULES AND PROCEDURES THAT THE ADMINISTRATOR DEEMS ADVISABLE FOR THE
ADMINISTRATION OF ANY SUCH DEFERRAL PROGRAM.


 


(F)                                    SEPARATE PROGRAMS.  THE ADMINISTRATOR MAY
ESTABLISH ONE OR MORE SEPARATE PROGRAMS UNDER THE PLAN FOR THE PURPOSE OF
ISSUING PARTICULAR FORMS OF AWARDS TO ONE OR MORE CLASSES OF GRANTEES ON SUCH
TERMS AND CONDITIONS AS DETERMINED BY THE ADMINISTRATOR FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 


(G)                                 INDIVIDUAL LIMITATIONS ON AWARDS.  THE
MAXIMUM NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS AND/OR SARS MAY BE
GRANTED TO ANY GRANTEE IN ANY FISCAL YEAR OF THE COMPANY SHALL BE 1,000,000
SHARES.  THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO WHICH RESTRICTED STOCK,
PERFORMANCE SHARES, OR PHANTOM SHARES, IN THE AGGREGATE, MAY BE GRANTED TO ANY
GRANTEE IN ANY FISCAL YEAR OF THE COMPANY SHALL BE 100,000 SHARES.  IN
CONNECTION WITH A GRANTEE’S (I) COMMENCEMENT OF CONTINUOUS ACTIVE SERVICE OR
(II) PROMOTION, A GRANTEE MAY BE GRANTED OPTIONS AND/OR SARS FOR UP TO AN
ADDITIONAL 500,000 SHARES OR RESTRICTED STOCK, PERFORMANCE SHARES, OR PHANTOM
SHARES, IN THE AGGREGATE, FOR UP TO AN ADDITIONAL 50,000 SHARES WHICH SHALL NOT
COUNT AGAINST THE LIMIT SET FORTH IN THE PRECEDING SENTENCE.  THE FOREGOING
LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN
THE COMPANY’S CAPITALIZATION PURSUANT TO SECTION 10, BELOW.  THE VALUE OF ALL
AWARDS DENOMINATED IN U.S. DOLLARS GRANTED IN ANY SINGLE CALENDAR YEAR TO ANY
PARTICIPANT SHALL NOT EXCEED $7,000,000.  FOR THIS PURPOSE, THE VALUE OF AN
AWARD DENOMINATED IN U.S. DOLLARS SHALL BE DETERMINED ON THE DATE OF GRANT
WITHOUT REGARD TO ANY CONDITIONS IMPOSED ON THE AWARD.  TO THE EXTENT REQUIRED
BY SECTION 162(M) OF THE CODE OR THE REGULATIONS THEREUNDER, IN APPLYING THE
FOREGOING LIMITATIONS WITH RESPECT TO A GRANTEE, IF ANY AWARDS ARE CANCELED, THE
CANCELED AWARDS SHALL CONTINUE TO COUNT AGAINST THE MAXIMUM NUMBER OF SHARES
WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO THE GRANTEE.  FOR THIS PURPOSE,
THE REPRICING OF AN OPTION (OR IN THE CASE OF A SAR, THE BASE AMOUNT ON WHICH
THE STOCK APPRECIATION IS CALCULATED IS REDUCED TO REFLECT A REDUCTION IN THE
FAIR MARKET VALUE OF THE COMMON STOCK), IF SUCH REPRICING IS APPROVED BY THE
STOCKHOLDERS OF THE COMPANY, SHALL BE TREATED AS THE CANCELLATION OF THE
EXISTING OPTION OR SAR AND THE GRANT OF A NEW OPTION OR SAR.  IF THE VESTING OR
RECEIPT OF SHARES UNDER THE AWARD IS DEFERRED TO A LATER DATE, ANY AMOUNT
(WHETHER DENOMINATED IN SHARES OR U.S. DOLLARS) PAID IN ADDITION TO THE ORIGINAL
NUMBER OF SHARES SUBJECT TO THE AWARD WILL NOT BE TREATED AS AN INCREASE IN THE
NUMBER OF SHARES SUBJECT TO THE AWARD IF THE ADDITIONAL AMOUNT IS BASED EITHER
ON A REASONABLE RATE OF INTEREST OR ON ONE OR MORE PREDETERMINED ACTUAL
INVESTMENTS SUCH THAT THE AMOUNT PAYABLE BY THE COMPANY AT THE LATER DATE WILL
BE BASED ON THE ACTUAL RATE OF RETURN OF A SPECIFIC INVESTMENT (INCLUDING ANY
DECREASE AS WELL AS ANY INCREASE IN THE VALUE OF AN INVESTMENT).


 


(H)                                 EARLY EXERCISE.  THE AWARD AGREEMENT MAY,
BUT NEED NOT, INCLUDE A PROVISION WHEREBY THE GRANTEE MAY ELECT AT ANY TIME
WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT TO EXERCISE ANY PART OR ALL OF THE
AWARD PRIOR TO FULL VESTING OF THE AWARD.  ANY UNVESTED SHARES RECEIVED PURSUANT
TO SUCH EXERCISE MAY BE SUBJECT TO A REPURCHASE RIGHT IN FAVOR OF THE COMPANY OR
A RELATED ENTITY OR TO ANY OTHER RESTRICTION THE ADMINISTRATOR DETERMINES TO BE
APPROPRIATE.


 


(I)                                     TERM OF AWARD.  THE TERM OF EACH AWARD
SHALL BE THE TERM STATED IN THE AWARD AGREEMENT, PROVIDED, HOWEVER, THAT THE
TERM OF AN AWARD SHALL BE NO MORE THAN TEN YEARS FROM THE DATE OF GRANT
THEREOF.  HOWEVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A GRANTEE
WHO, AT THE TIME THE OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN 10% OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY, THE TERM OF THE INCENTIVE STOCK OPTION SHALL BE FIVE
YEARS FROM THE DATE OF GRANT THEREOF OR SUCH SHORTER TERM AS MAY BE PROVIDED IN
THE AWARD AGREEMENT.

 

--------------------------------------------------------------------------------


 


(J)                                     TRANSFERABILITY OF AWARDS.  INCENTIVE
STOCK OPTIONS MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR
DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR
DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF THE GRANTEE, ONLY BY
THE GRANTEE.  OTHER AWARDS SHALL BE TRANSFERABLE BY WILL AND BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND DURING THE LIFETIME OF THE GRANTEE, BY GIFT OR
PURSUANT TO A DOMESTIC RELATIONS ORDER TO MEMBERS OF THE GRANTEE’S IMMEDIATE
FAMILY TO THE EXTENT AND IN THE MANNER DETERMINED BY THE ADMINISTRATOR. 
NOTWITHSTANDING THE FOREGOING, THE GRANTEE MAY DESIGNATE A BENEFICIARY OF THE
GRANTEE’S AWARD IN THE EVENT OF THE GRANTEE’S DEATH ON A BENEFICIARY DESIGNATION
FORM PROVIDED BY THE ADMINISTRATOR.


 


(K)                                  TIME OF GRANTING AWARDS.  THE DATE OF GRANT
OF AN AWARD SHALL FOR ALL PURPOSES BE THE DATE ON WHICH THE ADMINISTRATOR MAKES
THE DETERMINATION TO GRANT SUCH AWARD, OR SUCH LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR.


 


7.                                       AWARD EXERCISE OR PURCHASE PRICE;
CONSIDERATION AND TAXES.


 


(A)                                  EXERCISE OR PURCHASE PRICE.  THE EXERCISE
OR PURCHASE PRICE, IF ANY, FOR AN AWARD SHALL BE AS FOLLOWS:


 


(I)                                     IN THE CASE OF AN INCENTIVE STOCK
OPTION:


 

(A)                              GRANTED TO AN EMPLOYEE WHO, AT THE TIME OF THE
GRANT OF SUCH INCENTIVE STOCK OPTION OWNS STOCK REPRESENTING MORE THAN 10% OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY, THE PER SHARE EXERCISE PRICE SHALL BE NOT LESS THAN
110% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT; OR

 

(B)                                GRANTED TO ANY EMPLOYEE OTHER THAN AN
EMPLOYEE DESCRIBED IN THE PRECEDING PARAGRAPH, THE PER SHARE EXERCISE PRICE
SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF
GRANT.

 


(II)                                  IN THE CASE OF A NONSTATUTORY STOCK
OPTION, THE PER SHARE EXERCISE PRICE SHALL BE NOT LESS THAN 100% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT.


 


(III)                               IN THE CASE OF A SAR, THE BASE AMOUNT ON
WHICH THE STOCK APPRECIATION IS CALCULATED SHALL BE NOT LESS THAN 100% OF THE
FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.


 


(IV)                              IN THE CASE OF OTHER AWARDS, SUCH PRICE AS IS
DETERMINED BY THE ADMINISTRATOR.


 


(V)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 7(A), IN THE CASE OF AN AWARD ISSUED PURSUANT TO SECTION 6(D),
ABOVE, THE EXERCISE OR PURCHASE PRICE FOR THE AWARD SHALL BE DETERMINED IN
ACCORDANCE WITH THE PROVISIONS OF THE RELEVANT INSTRUMENT EVIDENCING THE
AGREEMENT TO ISSUE SUCH AWARD.


 

(b)                                 No Authority to Reprice.  Without the
consent of stockholders of

 

--------------------------------------------------------------------------------


 

the Company, the Board shall have no authority to effect (i) the repricing of
any outstanding Options under the Plan and/or (ii) the cancellation of any
outstanding Options under the Plan and the grant in substitution therefor of new
Options under the Plan covering the same or different numbers of shares of
Common Stock.

 


(C)                                  CONSIDERATION.  SUBJECT TO APPLICABLE LAWS,
THE CONSIDERATION TO BE PAID FOR THE SHARES TO BE ISSUED UPON EXERCISE OR
PURCHASE OF AN AWARD INCLUDING THE METHOD OF PAYMENT, SHALL BE DETERMINED BY THE
ADMINISTRATOR (AND, IN THE CASE OF AN INCENTIVE STOCK OPTION, SHALL BE
DETERMINED AT THE TIME OF GRANT).  IN ADDITION TO ANY OTHER TYPES OF
CONSIDERATION THE ADMINISTRATOR MAY DETERMINE, THE ADMINISTRATOR IS AUTHORIZED
TO ACCEPT AS CONSIDERATION FOR SHARES ISSUED UNDER THE PLAN THE FOLLOWING,
PROVIDED THAT THE PORTION OF THE CONSIDERATION EQUAL TO THE PAR VALUE OF THE
SHARES MUST BE PAID IN CASH OR OTHER LEGAL CONSIDERATION PERMITTED BY THE
DELAWARE GENERAL CORPORATION LAW:


 


(VI)                              CASH;


 


(VII)                           CHECK;


 


(VIII)                        SURRENDER OF SHARES OR DELIVERY OF A PROPERLY
EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS THE ADMINISTRATOR MAY
REQUIRE (INCLUDING WITHHOLDING OF SHARES OTHERWISE DELIVERABLE UPON EXERCISE OF
THE AWARD) WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER OR
ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO WHICH SAID
AWARD SHALL BE EXERCISED, PROVIDED, HOWEVER, THAT SHARES ACQUIRED UNDER THE PLAN
OR ANY OTHER EQUITY COMPENSATION PLAN OR AGREEMENT OF THE COMPANY MUST HAVE BEEN
HELD BY THE GRANTEE FOR A PERIOD OF MORE THAN SIX MONTHS;


 


(IX)                                WITH RESPECT TO OPTIONS, PAYMENT THROUGH A
TRADITIONAL BROKER-DEALER SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH THE
GRANTEE (A) SHALL PROVIDE WRITTEN INSTRUCTIONS TO A COMPANY DESIGNATED BROKERAGE
FIRM TO EFFECT THE IMMEDIATE SALE OF SOME OR ALL OF THE PURCHASED SHARES AND
REMIT TO THE COMPANY SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE
PAYABLE FOR THE PURCHASED SHARES AND (B) SHALL PROVIDE WRITTEN DIRECTIVES TO THE
COMPANY TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH
BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE TRANSACTION;


 


(X)                                   WITH RESPECT TO OPTIONS, PAYMENT THROUGH
AN INTERNET-BASED BROKER-DEALER SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH
THE GRANTEE (A) SHALL ESTABLISH AND MAINTAIN AN ACCOUNT WITH THE INTERNET-BASED
BROKER-DEALER TO EFFECT THE SALE OF SOME OR ALL OF THE PURCHASED SHARES AND
ENSURE THAT SUCH ACCOUNT CONTAINS SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND (B) SHALL EXECUTE THE
TRANSACTION WITH THE INTERNET-BASED BROKER-DEALER WHO WILL THEN CAUSE THE
PURCHASED SHARES TO BE DEPOSITED INTO THE GRANTEE’S ACCOUNT IN ORDER TO COMPLETE
THE SALE TRANSACTION; OR


 


(XI)                                ANY COMBINATION OF THE FOREGOING METHODS OF
PAYMENT.


 


(D)                                 TAXES.  NO SHARES SHALL BE DELIVERED UNDER
THE PLAN TO ANY GRANTEE OR OTHER PERSON UNTIL SUCH GRANTEE OR OTHER PERSON HAS
MADE ARRANGEMENTS ACCEPTABLE TO

 

--------------------------------------------------------------------------------


 

the Administrator for the satisfaction of any federal, state, local or non-U.S.
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option.  Upon
exercise of an Award the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.


 


8.                                       EXERCISE OF AWARD.


 


(A)                                  PROCEDURE FOR EXERCISE; RIGHTS AS A
STOCKHOLDER.


 


(I)                                     ANY AWARD GRANTED HEREUNDER SHALL BE
EXERCISABLE AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE
ADMINISTRATOR UNDER THE TERMS OF THE PLAN AND SPECIFIED IN THE AWARD AGREEMENT. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, EXCEPT WITH
RESPECT TO A MAXIMUM OF 5% OF THE SHARES AUTHORIZED FOR ISSUANCE UNDER
SECTION 3(A), ANY AWARDS OF RESTRICTED STOCK WHICH VEST ON THE BASIS OF THE
GRANTEE’S CONTINUOUS ACTIVE SERVICE WITH THE COMPANY OR A RELATED ENTITY SHALL
NOT PROVIDE FOR VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA VESTING
OVER A THREE-YEAR PERIOD AND ANY AWARDS OF RESTRICTED STOCK WHICH PROVIDE FOR
VESTING UPON THE ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE
PERIOD OF AT LEAST 12 MONTHS.


 


(II)                                  AN AWARD SHALL BE DEEMED TO BE EXERCISED
WHEN WRITTEN NOTICE OF SUCH EXERCISE HAS BEEN GIVEN TO THE COMPANY OR ITS
DESIGNEE IN ACCORDANCE WITH THE TERMS OF THE AWARD BY THE PERSON ENTITLED TO
EXERCISE THE AWARD AND FULL PAYMENT FOR THE SHARES WITH RESPECT TO WHICH THE
AWARD IS EXERCISED, INCLUDING, TO THE EXTENT SELECTED, USE OF THE BROKER-DEALER
SALE AND REMITTANCE PROCEDURE TO PAY THE PURCHASE PRICE AS PROVIDED IN
SECTION 7(C)(IV).


 


(B)                                 EXERCISE OF AWARD FOLLOWING TERMINATION OF
CONTINUOUS ACTIVE SERVICE.


 


(I)                                     AN AWARD MAY NOT BE EXERCISED AFTER THE
TERMINATION DATE OF SUCH AWARD SET FORTH IN THE AWARD AGREEMENT AND MAY BE
EXERCISED FOLLOWING THE TERMINATION OF A GRANTEE’S CONTINUOUS ACTIVE SERVICE
ONLY TO THE EXTENT PROVIDED IN THE AWARD AGREEMENT.


 


(II)                                  WHERE THE AWARD AGREEMENT PERMITS A
GRANTEE TO EXERCISE AN AWARD FOLLOWING THE TERMINATION OF THE GRANTEE’S
CONTINUOUS ACTIVE SERVICE FOR A SPECIFIED PERIOD, THE AWARD SHALL TERMINATE TO
THE EXTENT NOT EXERCISED ON THE LAST DAY OF THE SPECIFIED PERIOD OR THE LAST DAY
OF THE ORIGINAL TERM OF THE AWARD, WHICHEVER OCCURS FIRST.


 


(III)                               ANY AWARD DESIGNATED AS AN INCENTIVE STOCK
OPTION TO THE EXTENT NOT EXERCISED WITHIN THE TIME PERMITTED BY LAW FOR THE
EXERCISE OF INCENTIVE STOCK OPTIONS FOLLOWING THE TERMINATION OF A GRANTEE’S
CONTINUOUS ACTIVE SERVICE SHALL CONVERT AUTOMATICALLY TO A NONSTATUTORY STOCK
OPTION AND THEREAFTER SHALL BE EXERCISABLE AS SUCH TO THE EXTENT EXERCISABLE BY
ITS TERMS FOR THE PERIOD SPECIFIED IN THE AWARD AGREEMENT.

 

--------------------------------------------------------------------------------


 


9.                                       CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)                                  SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE LAWS,
AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH
RESPECT TO SUCH COMPLIANCE.


 


(B)                                 AS A CONDITION TO THE EXERCISE OF AN AWARD,
THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED BY ANY APPLICABLE LAWS.


 


10.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. 
IF ANY CHANGE IS MADE IN THE COMMON STOCK SUBJECT TO THE PLAN, OR SUBJECT TO ANY
AWARD (THROUGH MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION, STOCK
DIVIDEND, DIVIDEND IN PROPERTY OTHER THAN CASH, STOCK SPLIT, LIQUIDATING
DIVIDEND, COMBINATION OF SHARES, EXCHANGE OF SHARES, CHANGE IN CORPORATE
STRUCTURE OR OTHERWISE), THE PLAN WILL BE APPROPRIATELY ADJUSTED IN THE
CLASS(ES) AND MAXIMUM NUMBER OF SHARES SUBJECT TO THE PLAN PURSUANT TO
SECTION 3(A), AND THE MAXIMUM NUMBER OF SHARES SUBJECT TO AWARD TO ANY PERSON
DURING ANY CALENDAR YEAR PURSUANT TO SECTION 6(G), AND THE OUTSTANDING AWARDS
(OTHER THAN AN AWARD OF RESTRICTED STOCK THAT IS OUTSTANDING AT THE TIME OF THE
EVENT DESCRIBED IN THIS PARAGRAPH) WILL BE APPROPRIATELY ADJUSTED IN THE
CLASSES(ES) AND THE NUMBER OF SHARES AND PRICE PER SHARE SUBJECT TO SUCH
OUTSTANDING AWARDS, INCLUDING ANY PRICE REQUIRED TO BE PAID FOR RESTRICTED STOCK
NOT YET OUTSTANDING AT THE TIME OF THE EVENT DESCRIBED IN THIS PARAGRAPH


 


11.                                 CHANGE IN CONTROL.


 


(A)                                  EFFECT OF CHANGE IN CONTROL ON AWARDS.  IN
THE EVENT OF A CHANGE IN CONTROL, THEN, AT THE SOLE DISCRETION OF THE BOARD AND
TO THE EXTENT PERMITTED BY APPLICABLE LAW:  (I) ANY SURVIVING CORPORATION SHALL
ASSUME ANY AWARDS OUTSTANDING UNDER THE PLAN OR SHALL SUBSTITUTE SIMILAR AWARDS
FOR THOSE OUTSTANDING UNDER THE PLAN, (II) THE TIME DURING WHICH SUCH AWARDS MAY
BE EXERCISED SHALL BE ACCELERATED AND THE AWARDS TERMINATED IF NOT EXERCISED
PRIOR TO THE CHANGE IN CONTROL, OR (III) SUCH AWARDS SHALL CONTINUE IN FULL
FORCE AND EFFECT.


 


(B)                                 ACCELERATION OF AWARD UPON CHANGE IN
CONTROL. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS PLAN TO THE CONTRARY, IF A
CHANGE IN CONTROL OCCURS AND IF WITHIN ONE MONTH BEFORE OR WITHIN THE APPLICABLE
ACCELERATION PERIOD AFTER THE DATE OF SUCH CHANGE IN CONTROL (1) THE CONTINUOUS
ACTIVE SERVICE OF AN EMPLOYEE OR CONSULTANT TERMINATES DUE TO AN INVOLUNTARY
TERMINATION (NOT INCLUDING DEATH OR DISABILITY) WITHOUT CAUSE (AS SUCH TERM IS
DEFINED BELOW) OR A VOLUNTARY TERMINATION BY THE GRANTEE DUE TO CONSTRUCTIVE
TERMINATION (AS SUCH TERM IS DEFINED BELOW) OR (2) THE CONTINUOUS ACTIVE SERVICE
OF A DIRECTOR TERMINATES, THEN THE VESTING AND EXERCISABILITY OF ALL AWARDS HELD
BY SUCH GRANTEE SHALL BE ACCELERATED, OR ANY REACQUISITION OR REPURCHASE RIGHTS
HELD BY THE COMPANY WITH RESPECT TO AN AWARD SHALL LAPSE, AS FOLLOWS.  WITH
RESPECT TO THOSE AWARDS HELD BY A GRANTEE AT THE TIME OF SUCH TERMINATION, 100%
OF THE UNVESTED SHARES COVERED

 

--------------------------------------------------------------------------------


 

by such Awards shall vest and become exercisable (or reacquisition or repurchase
rights held by the Company shall lapse with respect to 100% of the Shares still
subject to such rights, as appropriate) as of the date of such termination.


 


(C)                                  DEFINITION OF “CAUSE”.  FOR THE PURPOSES OF
SECTION 11(B) ONLY, “CAUSE” MEANS (I) CONVICTION OF, A GUILTY PLEA WITH RESPECT
TO, OR A PLEA OF NON CONTENDERE TO A CHARGE THAT A GRANTEE HAS COMMITTED A
FELONY UNDER THE LAWS OF THE UNITED STATES OR OF ANY STATE OR A CRIME INVOLVING
MORAL TURPITUDE, INCLUDING, BUT NOT LIMITED TO, FRAUD, THEFT, EMBEZZLEMENT OR
ANY CRIME THAT RESULTS IN OR IS INTENDED TO RESULT IN PERSONAL ENRICHMENT AT THE
EXPENSE OF THE COMPANY OR A RELATED ENTITY; (II) MATERIAL BREACH OF ANY
AGREEMENT ENTERED INTO BETWEEN THE GRANTEE AND THE COMPANY OR A RELATED ENTITY
THAT IMPAIRS THE COMPANY’S OR THE RELATED ENTITY’S INTEREST THEREIN; (III)
WILLFUL MISCONDUCT, SIGNIFICANT FAILURE OF THE GRANTEE TO PERFORM THE GRANTEE’S
DUTIES, OR GROSS NEGLECT BY THE GRANTEE OF THE GRANTEE’S DUTIES; OR (IV)
ENGAGEMENT IN ANY ACTIVITY THAT CONSTITUTES A MATERIAL CONFLICT OF INTEREST WITH
THE COMPANY OR A RELATED ENTITY.


 

(d)                                 Definition of “Constructive Termination”. 
For purposes of Section 11(b) only, “Constructive Termination” means the
occurrence of any of the following events or conditions:  (i) (A) a change in
the Grantee’s status, title, position or responsibilities (including reporting
responsibilities) which represents an adverse change from the Grantee’s status,
title, position or responsibilities as in effect at any time within 90 days
preceding the date of a Change in Control or within the Applicable Acceleration
Period after the date of a Change in Control; (B) the assignment to the Grantee
of any duties or responsibilities which are inconsistent with the Grantee’s
status, title, position or responsibilities as in effect at any time within 90
days preceding the date of a Change in Control or at any time within the
Applicable Acceleration Period after the Change in Control; or (C) any removal
of the Grantee from or failure to reappoint or reelect the Grantee to any of
such offices or positions, except in connection with the termination of the
Grantee’s Continuous Active Service for Cause, as a result of the Grantee’s
Disability or death or by the Grantee other than as a result of Constructive
Termination; (ii) a reduction in the Grantee’s annual base compensation or any
failure to pay the Grantee any compensation or benefits to which the Grantee is
entitled within five days of the date due; (iii) the Company’s requiring the
Grantee to relocate to any place outside a 50 mile radius of the Grantee’s
current work site, except for reasonably required travel on the business of the
Company or a Related Entity which is not materially greater than such travel
requirements prior to the Change in Control; (iv) the failure by the Company to
(A) continue in effect (without reduction in benefit level and/or reward
opportunities) any material compensation or employee benefit plan in which the
Grantee was participating at any time within 90 days preceding the date of a
Change in Control or at any time within the Applicable Acceleration Period after
the Change in Control, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Grantee, or (B) provide
the Grantee with compensation and benefits, in the aggregate, at least equal (in
terms of benefit levels and/or reward opportunities) to those provided for under
each other employee benefit plan, program and practice in which the Grantee was
participating at any time within 90 days preceding the date of a Change in
Control or at any within the Applicable Acceleration Period after the Change in
Control; (v) any material breach by the Company of any provision of an agreement
between the Company

 

--------------------------------------------------------------------------------


 

and the Grantee, whether pursuant to this Plan or otherwise, other than a breach
which is cured by the Company within 15 days following notice by the Grantee of
such breach; of (vi) the failure of the Company to obtain an agreement,
satisfactory to the Grantee, from any successors and assigns to assume and agree
to perform the obligations created under this Plan.

 


(E)                                  EFFECT OF ACCELERATION ON INCENTIVE STOCK
OPTIONS.  ANY INCENTIVE STOCK OPTION ACCELERATED UNDER THIS SECTION 11 IN
CONNECTION WITH A CHANGE IN CONTROL SHALL REMAIN EXERCISABLE AS AN INCENTIVE
STOCK OPTION UNDER THE CODE ONLY TO THE EXTENT THE $100,000 DOLLAR LIMITATION OF
SECTION 422(D) OF THE CODE IS NOT EXCEEDED.  TO THE EXTENT SUCH DOLLAR
LIMITATION IS EXCEEDED, THE EXCESS OPTIONS SHALL BE TREATED AS NONSTATUTORY
STOCK OPTIONS.


 


12.                                 EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN
SHALL BECOME EFFECTIVE UPON ITS APPROVAL BY THE STOCKHOLDERS OF THE COMPANY.  IT
SHALL CONTINUE IN EFFECT FOR A TERM OF TEN YEARS UNLESS SOONER TERMINATED. 
SUBJECT TO APPLICABLE LAWS, AWARDS MAY BE GRANTED UNDER THE PLAN UPON ITS
BECOMING EFFECTIVE.


 


13.                                 AMENDMENT, SUSPENSION OR TERMINATION OF THE
PLAN.


 


(A)                                  THE BOARD MAY AT ANY TIME AMEND, SUSPEND OR
TERMINATE THE PLAN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL BE MADE
WITHOUT THE APPROVAL OF THE COMPANY’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL
IS REQUIRED BY NASD MARKETPLACE RULE 4350(I)(1)(A), SECTION 422 OF THE CODE AND
REGULATIONS PROMULGATED THEREUNDER, OR ANY OTHER APPLICABLE LAWS, OR IF SUCH
AMENDMENT WOULD CHANGE ANY OF THE PROVISIONS OF SECTION 4(B)(VI) OR THIS
SECTION 13(A).


 


(B)                                 NO AWARD MAY BE GRANTED DURING ANY
SUSPENSION OF THE PLAN OR AFTER TERMINATION OF THE PLAN.


 


(C)                                  NO SUSPENSION OR TERMINATION OF THE PLAN
(INCLUDING TERMINATION OF THE PLAN UNDER SECTION 12, ABOVE) SHALL ADVERSELY
AFFECT ANY RIGHTS UNDER AWARDS ALREADY GRANTED TO A GRANTEE.


 


14.                                 RESERVATION OF SHARES.


 


(A)                                  THE COMPANY, DURING THE TERM OF THE PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


(B)                                 THE INABILITY OF THE COMPANY TO OBTAIN
AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY IS
DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE
OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT
OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY
SHALL NOT HAVE BEEN OBTAINED.


 


15.                                 NO EFFECT ON TERMS OF EMPLOYMENT/CONSULTING
RELATIONSHIP.  THE PLAN SHALL NOT CONFER UPON ANY GRANTEE ANY RIGHT WITH RESPECT
TO THE GRANTEE’S CONTINUOUS

 

--------------------------------------------------------------------------------


 

Active Service, nor shall it interfere in any way with his or her right or the
right of the Company or any Related Entity to terminate the Grantee’s Continuous
Active Service at any time, with or without Cause, and with or without notice. 
The ability of the Company or any Related Entity to terminate the employment of
a Grantee who is employed at will is in no way affected by its determination
that the Grantee’s Continuous Active Service has been terminated for Cause for
the purposes of this Plan.


 


16.                                 NO EFFECT ON RETIREMENT AND OTHER BENEFIT
PLANS.  EXCEPT AS SPECIFICALLY PROVIDED IN A RETIREMENT OR OTHER BENEFIT PLAN OF
THE COMPANY OR A RELATED ENTITY, AWARDS SHALL NOT BE DEEMED COMPENSATION FOR
PURPOSES OF COMPUTING BENEFITS OR CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE
COMPANY OR A RELATED ENTITY, AND SHALL NOT AFFECT ANY BENEFITS UNDER ANY OTHER
BENEFIT PLAN OF ANY KIND OR ANY BENEFIT PLAN SUBSEQUENTLY INSTITUTED UNDER WHICH
THE AVAILABILITY OR AMOUNT OF BENEFITS IS RELATED TO LEVEL OF COMPENSATION.  THE
PLAN IS NOT A “PENSION PLAN” OR “WELFARE PLAN” UNDER THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED.


 


17.                                 UNFUNDED OBLIGATION.  GRANTEES SHALL HAVE
THE STATUS OF GENERAL UNSECURED CREDITORS OF THE COMPANY.  ANY AMOUNTS PAYABLE
TO GRANTEES PURSUANT TO THE PLAN SHALL BE UNFUNDED AND UNSECURED OBLIGATIONS FOR
ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED.  NEITHER THE COMPANY NOR ANY RELATED
ENTITY SHALL BE REQUIRED TO SEGREGATE ANY MONIES FROM ITS GENERAL FUNDS, OR TO
CREATE ANY TRUSTS, OR ESTABLISH ANY SPECIAL ACCOUNTS WITH RESPECT TO SUCH
OBLIGATIONS.  THE COMPANY SHALL RETAIN AT ALL TIMES BENEFICIAL OWNERSHIP OF ANY
INVESTMENTS, INCLUDING TRUST INVESTMENTS, WHICH THE COMPANY MAY MAKE TO FULFILL
ITS PAYMENT OBLIGATIONS HEREUNDER.  ANY INVESTMENTS OR THE CREATION OR
MAINTENANCE OF ANY TRUST OR ANY GRANTEE ACCOUNT SHALL NOT CREATE OR CONSTITUTE A
TRUST OR FIDUCIARY RELATIONSHIP BETWEEN THE ADMINISTRATOR, THE COMPANY OR ANY
RELATED ENTITY AND A GRANTEE, OR OTHERWISE CREATE ANY VESTED OR BENEFICIAL
INTEREST IN ANY GRANTEE OR THE GRANTEE’S CREDITORS IN ANY ASSETS OF THE COMPANY
OR A RELATED ENTITY.  THE GRANTEES SHALL HAVE NO CLAIM AGAINST THE COMPANY OR
ANY RELATED ENTITY FOR ANY CHANGES IN THE VALUE OF ANY ASSETS THAT MAY BE
INVESTED OR REINVESTED BY THE COMPANY WITH RESPECT TO THE PLAN.

 

--------------------------------------------------------------------------------